Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, in failing to argue that he had been deprived of his right to be present at his Sandoval hearing. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of March 15, 2002 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to perfect his appeal on or before July 25, 2008. Present—Scudder, P.J., Centra, Fine and Gorski, JJ.